EXHIBIT 99.1 News Release The York Water Company 130 East Market Street York, PA17401 Contact: Jeffrey R. Hines, President or Kathleen M. Miller, Chief Financial Officer Phone: 717-845-3601 FOR IMMEDIATE RELEASE YORK WATER COMPANY ANNOUNCES THIRD QUARTER AND NINE MONTH EARNINGS York, Pennsylvania, November 7, 2008:The York Water Company's (NASDAQ:YORW) President, Jeffrey R. Hines, announced today the Company's financial results for the third quarter and the first nine months of 2008. President Hines reported that third quarter operating revenues of $8,566,000 increased 3.5% from the third quarter of 2007, net income of $1,740,000 decreased 1.0% compared to the third quarter of 2007 and earnings per share for the three-month period were unchanged.A third quarter loss on the Company’s interest rate swap resulted in a $0.02 reduction in earnings per share. President
